DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Vaschenko et al. U.S. PGPUB No. 2014/0261761 discloses a method, comprising: ejecting a metal droplet from a reservoir of a first droplet generator assembled to a vessel (“a target delivery system 24 for delivering target material in the form of liquid droplets or a continuous liquid stream. The target material may be made up of tin or a tin compound, although other materials could be used. The target delivery system 24 introduces the target material into the interior of a chamber 26 to an irradiation region 28 where the target material may be irradiated to produce plasma” [0037]); emitting an excitation laser from a laser source 22 to the metal droplet to generate extreme ultraviolet (EUV) radiation (“the required plasma can be produced by using a laser beam to irradiate a target material having the required line-emitting element” [0003]); cooling down the first droplet generator to a temperature not lower than about 150 °C (“the reservoir 94 can be cooled to a temperature at which the target material in the reservoir 94 undergoes a transition from liquid to solid and the reservoir can be safely handled” [0045]). However, although Vaschenko discloses reloading the droplet generator reservoir [0046] from two reservoirs 118 and 120 (see figure 6), there is no explicit disclosure of dismantling the first droplet generator from the vessel at the temperature not lower than about 150 °C; and assembling a second droplet generator to the vessel.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method, comprising: dismantling a first droplet generator, which ejects metal droplets to be irradiated by a laser from a laser source to generated extreme ultraviolet radiation, from a vessel at the temperature not lower than about 150 °C following steps of turning of the first droplet generator and cooling down the first droplet generator to a temperature not lower than about 150 °C; and assembling a second droplet generator to the vessel.

Regarding independent claims 9 and 16; the claims include substantially similar limitations to those of independent claim 1 and are allowable at least for the reasons indicated with respect to claim 1.

Regarding dependent claims 2-8, 10-15, and 17-20; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 9, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881